EXHIBIT 10.1

AMENDMENT NO. 3

TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT, dated as of January 12, 2007, is
by and among Wachovia Capital Finance Corporation (Western), a California
corporation, in its capacity as administrative and collateral agent for Lenders
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the parties thereto as lenders (in such capacity, “Agent”), Bank of America,
N.A., in its capacity as syndication agent pursuant to the Loan Agreement (in
such capacity, “Syndication Agent”), the parties to the Loan Agreement as
lenders (individually, each a “Lender” and collectively, “Lenders”), Merix
Corporation, an Oregon corporation (“Parent”), and Merix San Jose, Inc., a
California corporation (“Merix San Jose” and together with Parent, each
individually an “Existing Borrower” and collectively, “Existing Borrowers”),
Merix Nevada, Inc., an Oregon corporation (“Nevada”), Merix Asia, Inc., an
Oregon corporation (“Asia”), Data Circuit Holdings, Inc., a Delaware corporation
(“DC Holdings”, and together with Nevada and Asia, each individually a
“Guarantor” and collectively, “Guarantors”) and Merix Asia, Limited, a company
incorporated under the laws of Hong Kong (“Merix HK” as hereinafter further
defined).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Existing Borrowers and Guarantors have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
may make loans and advances and provide other financial accommodations to
Existing Borrowers as set forth in the Loan and Security Agreement, dated as of
September 28, 2005, by and among Agent, Syndication Agent, Lenders, Existing
Borrowers and Guarantors, as amended by Amendment No. 1 to Loan and Security
Agreement, dated as of October 20, 2005 and Amendment No. 2 to Loan and Security
Agreement, dated as of May 10, 2006 (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and other agreements, documents and instruments referred to
therein or at any time executed or delivered in connection therewith or related
thereto, including, without limitation, this Amendment No. 3 (all of the
foregoing, including the Loan Agreement, as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced,
being collectively referred to herein as the “Financing Agreements”);

WHEREAS, Existing Borrowers and Guarantors have requested that Agent and Lenders
make loans to Merix HK as a Borrower under the Loan Agreement and the other
Financing Agreements and make certain other amendments to the Loan Agreement,
and Agent and Lenders are willing to make such loans to Merix HK as a Borrower
under the Loan Agreement and the other Financing Agreements and make such
amendments, subject to the terms and conditions contained herein; and

WHEREAS, by this Amendment No. 3, Agent, Lenders, Existing Borrowers and
Guarantors intend to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

(i) “Amendment No. 3” shall mean this Amendment No. 3 to Loan and Security
Agreement, by and among Agent, Lenders, Borrowers and Guarantors, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.



--------------------------------------------------------------------------------

(ii) “Eligible Equipment” shall mean, as to each Existing Borrower, Equipment
owned by such Borrower and included in an appraisal of Equipment received by
Agent in accordance with the reasonable requirements of Agent (including
Equipment acquired by such Borrower after the date hereof), which Equipment is
in good order, repair, running and marketable condition (ordinary wear and tear
excepted) and in each case acceptable to Agent in good faith based on the
criteria set forth below. In general, Eligible Equipment shall not include:
(a) Equipment at premises other than those owned or leased and controlled by any
Borrower; (b) Equipment subject to a security interest or lien in favor of any
person other than Agent (except those permitted hereunder that are subject to an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such security interest or lien and Agent); (c) Equipment located
outside the United States of America; (d) Equipment that is not subject to the
first priority, valid and perfected security interest of Agent; (e) damaged or
defective Equipment or Equipment not used or usable in the ordinary course of
such Borrower’s business as presently conducted. Any Equipment that is not
Eligible Equipment shall nevertheless be part of the Collateral.

(iii) “Eligible HQ Real Estate” shall mean the Real Property owned by Parent in
fee simple on the date hereof and included in an appraisal of such Real Property
received by Agent in accordance with the reasonable requirements of Agent
located at 1521 Poplar Lane, Forest Grove, Oregon (but excluding the portion
thereof constituting Surplus Real Property), so long as (A) such Real Property
is owned and operated by a Borrower; (B) such Real Property is not subject to a
security interest, lien or mortgage or other encumbrance in favor of any person
other than Agent, except those permitted hereunder that are subject to an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such lien and Agent or are otherwise acceptable to Agent; (C) such
Real Property is subject to the valid and enforceable, first priority, perfected
security interest, lien and mortgage of Agent; and (D) such Real Property does
not become subject to any issues relating to compliance with Environmental Laws
that in the determination of Agent adversely affect in any material respect the
value thereof or the ability of Agent to sell or otherwise dispose thereof (but
subject to the right of Agent to establish Reserves after the date hereof to
reflect such adverse affect).

(iv) “Eligible Surplus Real Estate” shall mean the Surplus Real Property owned
by Parent in fee simple on the date hereof and included in an appraisal of such
Real Property received by Agent in accordance with the requirements of Agent so
long as (A) such Real Property is owned and operated by a Borrower; (B) such
Real Property is not subject to a security interest, lien or mortgage or other
encumbrance in favor of any person other than Agent, except those permitted
hereunder that are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such lien and Agent or are otherwise
acceptable to Agent; (C) such Real Property is subject to the valid and
enforceable, first priority, perfected security interest, lien and mortgage of
Agent; and (D) such Real Property does not become subject to any issues relating
to compliance with Environmental Laws that in the determination of Agent
adversely affect in any material respect the value thereof or the ability of
Agent to sell or otherwise dispose thereof (but subject to the right of Agent to
establish Reserves after the date hereof to reflect such adverse affect).

(v) “Equipment Advance Rate” shall mean eighty-five (85%) percent, provided,
that, such percentage shall be reduced to eighty-two and one-half (82  1/2%)
percent on July 1, 2007 and effective as of January 1 and July 1 of each year
thereafter by an additional two and one-half (2  1/2%) percent as of each such
date.

(vi) “Fixed Asset Availability” shall mean, at any time, the amount equal to the
lesser of: (A) the sum of (1) the HQ Real Estate Advance Rate then in effect
multiplied by the lesser of $8,700,000 or the appraised value of the Eligible HQ
Real Estate then owned by Borrowers, plus (2) the Surplus Real Estate Advance
Rate then in effect multiplied by the lesser of $4,800,000 or the appraised fair
market value of the Eligible Surplus Real Estate then owned by Borrowers, plus
(3) the Equipment Advance Rate then in effect multiplied by the appraised net
orderly liquidation value of the Eligible Equipment then owned by Borrowers,
which as of the date hereof is $12,885,294 or (B) the amount equal to
$16,500,000, reduced commencing July 1, 2007 by $650,000, and effective as of
January 1 and July 1 of each year thereafter by an additional $650,000 as of
each such date. For purposes hereof, the appraised values of the Eligible HQ
Real Estate, the Eligible Surplus Real Estate and the Eligible Equipment will be
based on the then most recent appraisal received by Agent prior to the
applicable date of the determination of the Fixed Asset Availability that
satisfies the requirements of Section 7.4 or is otherwise acceptable to Agent
for such purpose.

 

2



--------------------------------------------------------------------------------

(vii) “Fixed Asset Revolving Loans” shall mean Revolving Loans made based on
Fixed Asset Availability.

(viii) “HQ Real Estate Advance Rate” shall mean forty-one and one-tenth
(41.1%) percent, provided, that, such percentage shall be reduced to
thirty-eight and one-half (38.5%) percent on July 1, 2007 and effective as of
January 1 and July 1 of each year thereafter by an additional two and one-half
(2  1/2%) percent as of each such date.

(ix) “Merix HK” shall mean Merix Asia Limited, a company incorporated under the
laws of Hong Kong, and its successors and assigns.

(x) “Surplus Real Property” shall mean the Real Property owned by Parent as of
the date hereof in fee simple consisting of forty-five and seven-tenths
(45.7) acres of the unimproved portion of the Real Property subject to the
Mortgage.

(xi) “Surplus Real Estate Advance Rate” shall mean forty-one and one-tenth
(41.1%) percent, provided, that, such percentage shall be reduced to
thirty-eight and one-half (38.5%) percent on July 1, 2007 and effective as of
January 1 and July 1 of each year thereafter by an additional two and one-half
(2  1/2%) percent as of each such date.

(b) Amendments to Definitions.

(i) The definition of “Borrowing Base” in Section 1.16 of the Loan Agreement is
hereby amended by (a) deleting the word “minus” at the end of Section 1.16(a)
and replacing it with the word “plus” and (b) adding a new clause (iv) at the
end of Section 1.16(a) as follows:

“(iv) the Fixed Asset Availability, minus”.

(ii) All references to the term “Applicable Margin” herein and in the Loan
Agreement or any of the other Financing Agreements shall be deemed and each such
reference is hereby amended to mean, at any time, as to the Interest Rate for
Prime Rate Loans and the Interest Rate for Eurodollar Rate Loans, the applicable
percentage (on a per annum basis) set forth below if the Quarterly Average
Excess Availability for the immediately preceding calendar quarter is at or
within the amounts indicated for such percentage:

 

    

Quarterly Average
Excess Availability

   Applicable Margin for
Prime Rate Loans     Applicable Margin for
Eurodollar Rate Loans     Applicable
L/C Rate         Revolving
Loans    Fixed Asset
Revolving
Loans     Revolving
Loans     Fixed Asset
Revolving
Loans    

Tier 1

   $45,000,000 or greater    0    .25 %   1.25 %   1.75 %   1.75 %

Tier 2

   Less than $45,000,000 and greater than or equal to $30,000,000    0    0.50 %
  1.50 %   2.00 %   2.00 %

 

3



--------------------------------------------------------------------------------

Tier 3

   Less than $30,000,000 and greater than or equal to $15,000,000    0.25 %  
0.75 %   1.75 %   2.25 %   2.25 %

Tier 4

   Less than $15,000,000    0.50 %   1.00 %   2.00 %   2.50 %   2.50 %

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar quarter and shall remain in effect until adjusted thereafter
after the end of such calendar quarter, (ii) each adjustment of the Applicable
Margin shall be effective as of the first day of a calendar quarter based on the
Quarterly Average Excess Availability for the immediately preceding calendar
quarter and (iii) in the event that at any time after the end of a calendar
quarter the Quarterly Average Excess Availability for such calendar quarter used
for the determination of the Applicable Margin is determined to have been
inaccurate and a proper calculation would have resulted in the application of a
higher Applicable Margin, the Applicable Margin for such prior calendar quarter
shall be adjusted to the applicable percentage based on such actual Quarterly
Average Excess Availability and any additional interest for the applicable
period payable as a result of such recalculation shall be promptly paid to
Agent. The foregoing shall not be construed to limit the rights of Agent and
Lenders with respect to the amount of interest payable after a Default or Event
of Default whether based on such recalculated percentage or otherwise

(iii) All references to the term “Borrower” or “Borrowers” herein and in the
Loan Agreement or any of the other Financing Agreements shall be deemed and each
such reference is hereby amended to include, in addition and not in limitation,
Merix HK, except for Section 2.1(a) or as otherwise provided herein.

(iv) All references to the term “Excess Availability” herein and in the Loan
Agreement or any of the other Financing Agreements shall be modified to delete
any reference to Term Loans.

(v) All references to the term “Financing Agreements” herein and in the Loan
Agreement or any of the other Financing Agreements shall be deemed and each such
reference is hereby amended to include, in addition and not in limitation, the
agreements, documents and instruments executed by an Existing Borrower, a
Guarantor or Merix HK in connection herewith or related hereto, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced. (together with this Amendment No. 3, the “Joinder
Documents” and individually, each a “Joinder Document”).

(vi) All references to the term “Information Certificate” in the Loan Agreement
or any of the other Financing Agreements shall be deemed and each such reference
is hereby amended to include, in addition and not in limitation, the Information
Certificate of Merix HK provided to Agent in connection with Amendment No. 3.

(vii) All references to the term “Loans” in the Loan Agreement or any of the
other Financing Agreements shall be deemed and each such reference is hereby
amended to mean Revolving Loans.

(viii) All references to the term “Revolving Loan Limit” herein and in the Loan
Agreement or any of the other Financing Agreements shall be deemed and each such
reference is hereby amended to mean the amount equal to $55,000,000.”

(c) Interpretation. For purposes of this Amendment No. 3, all terms used herein,
including but not limited to, those terms used and/or defined herein or in the
recitals hereto shall have the respective meanings assigned thereto in the Loan
Agreement as amended by this Amendment No. 3.

2. Assumption of Obligations; Amendments to Financing Agreements.

 

4



--------------------------------------------------------------------------------

(a) Merix HK hereby expressly (i) agrees to perform, comply with and be bound by
all terms, conditions and covenants of the Loan Agreement and the other
Financing Agreements applicable to Existing Borrowers, with the same force and
effect as if Merix HK had originally executed and been an original Borrower
signatory to the Loan Agreement and the other Financing Agreements, except as
otherwise provided below, (ii) is deemed to make as to itself, and is in all
respects bound by, all representations and warranties to Agent and Lenders
applicable to Merix HK that are set forth in the Loan Agreement or in any of the
other Financing Agreements, and (iii) agrees that Agent, for itself and the
benefit of Lenders, shall have all rights, remedies and interests, under and
pursuant to the Loan Agreement and the other Financing Agreements, with respect
to Merix HK and its properties and assets with the same force and effect as
Agent, for itself and the benefit of Lenders, has with respect to Existing
Borrowers and their respective assets and properties, as if Merix HK had
originally executed and had been an original Borrower signatory to the Loan
Agreement and the other applicable Financing Agreements, except as otherwise
provided below.

(b) Notwithstanding anything to the contrary contained in the Loan Agreement,
this Amendment No. 3 or in any of the other Financing Agreements, in no event
shall any provision of the Loan Agreement, this Amendment No. 3 or of any of the
other Financing Agreements be construed to provide that (a) Merix HK or any
other Foreign Subsidiary that is a “controlled foreign corporation” (as such
term is defined in Section 957(a) of the Code or a successor provision thereof)
has any obligation to make any payments for or on behalf of any other Borrower
to the extent that any such obligation would increase the amount of taxes
otherwise payable by such Borrower pursuant to the Code; (b) more than sixty
five (65%) percent of the voting power of all classes of Capital Stock of a
Foreign Subsidiary that is a “controlled foreign corporation” (as such term is
defined in Section 957(a) of the Code or a successor provision thereof) are
pledged or hypothecated to support any Obligations of any other Borrower under
the Loan Agreement, under this Amendment No. 3 or under any of the other
Financing Agreements; (c) a security interest or lien upon any assets of a
Foreign Subsidiary that is a “controlled foreign corporation” (as such term is
defined in Section 957(a) of the Code or a successor provision thereof) have
been granted to Agent under the Loan Agreement, this Amendment No. 3 or any of
the other Financing Agreements to secure any Obligations of any other Borrower,
and (d) any Foreign Subsidiary that is a “controlled foreign corporation” (as
such term is defined in Section 957(a) of the Code or a successor provision
thereof) has entered into any agreement to guarantee or support the Obligations
of any other Borrower under the Loan Agreement, this Amendment No. 3 or under
any of the other Financing Agreements.

(c) Notwithstanding anything to the contrary contained herein or in any of the
Financing Agreements, the Obligations to Agent and the other Secured Parties are
not secured by any assets and properties of Merix HK so that all
representations, warranties and covenants relating to the grant of security
interest or liens in the assets of Merix HK as a Borrower shall not apply to
Merix HK.

3. Loans.

(a) Section 2.1(a) of the Loan Agreement is hereby amended by deleting the
reference “to each Borrower” where it appears and replacing it with “to each
Borrower (other than Merix HK)”.

(b) Section 2.1 of the Loan Agreement is hereby amended by adding new Sections
2.1(d) and 2.1(e) at the end thereof as follows:

“(d) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to Merix HK from time to time in amounts requested by Merix HK (or
Administrative Borrower on behalf of Merix HK); provided, that, in addition to
all of the other conditions to Loans set forth in Section 4 hereof or otherwise,
(i) such Revolving Loans will only be made in US Dollars to a US bank account of
Merix HK, (ii) Merix HK (or Administrative Borrower on behalf of Merix HK) shall
not request, and Agent and Lenders shall have no obligation to make any such
Revolving Loans, if the Excess Availability as determined by Agent, at any time
during the immediately preceding five (5) consecutive days prior to the date of
any such Revolving Loan shall have been less than $15,000,000 and as of the date
of any such Revolving Loan and after giving effect thereto, the Excess
Availability shall be less than $15,000,000, and (iii) the aggregate amount of
such Revolving Loans, plus the aggregate amount of all intercompany loans
permitted pursuant to Section 9.10(h) hereof, shall not exceed $25,000,000 at
any time outstanding.

 

5



--------------------------------------------------------------------------------

(e) The first Revolving Loans outstanding shall be deemed to be Revolving Loans
other than Fixed Asset Revolving Loans. Notwithstanding anything to the contrary
contained herein, payments in respect of the Loans received by Agent and Lenders
shall be deemed to be first applied to Fixed Asset Revolving Loans, before being
applied to any other Revolving Loans.”

4. Letters of Credit. Section 2.2(a) of the Loan Agreement is hereby amended by
deleting “at the request of a Borrower” where it appears and replacing it with
“at the request of Administrative Borrower (other than Merix HK)”.

5. Term Loans. Section 2.3 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following: “Intentionally omitted.”

6. Fees. Section 3.2(a) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(a) Borrowers shall pay to Agent, for the account of Lenders, quarterly an
unused line fee at a rate equal to the percentage (on a per annum basis) set
forth below calculated upon the amount by which the Revolving Loan Limit exceeds
the Quarterly Average Revolving Obligations during the immediately preceding
quarter (or part thereof) while this Agreement is in effect and for so long
thereafter as any of the Obligations are outstanding. Such fee shall be payable
on the first day of each calendar quarter in arrears. The percentage used for
determining the unused line fee shall be as set forth below if the Quarterly
Average Revolving Obligations for the immediately preceding calendar quarter is
at or within the amounts indicated for such percentage:

 

Tier

  

Quarterly Average
Revolving Obligations

   Unused Line
Fee Percentage  

1

   Greater than or equal to $20,000,000    .188 %

2

   Less than $20,000,000 and greater than or equal to $10,000,000    .250 %

3

   Less than $10,000,000    .375 %

provided, that, (A) the unused line fee percentage shall be calculated and
established based on the foregoing once each calendar quarter and (B) each
adjustment of the unused line fee percentage shall be effective as of the first
day of a calendar quarter based on the Quarterly Average Revolving Obligations
for the immediately preceding calendar quarter.”

7. Conditions Precedent. Section 4.2 of the Loan Agreement is hereby amended by
adding the following new Sections 4.2(d) and 4.2(e) at the end thereof as
follows:

“(d) in addition to the foregoing, in the event that Borrowers shall at any time
request Loans or Letters of Credit that would cause the sum of the aggregate
principal amount of the Loans plus the amount of the Letter of Credit
Obligations to exceed $5,000,000 and Agent has not received a Borrowing Base
Certificate and the other information required under Section 7.1(a)(i)(B) within
the immediately preceding thirty (30) days (or in the event that Borrowers are
required to provide a Borrowing Base Certificate weekly as provided therein,
within the immediately preceding seven (7) days), Borrowers shall provide Agent
with such updated information concerning the Collateral as Agent may request,
including a Borrowing Base Certificate setting forth the calculation of the
Borrowing Base as of the last Business Day of the immediately preceding month or
other applicable period otherwise required under Section 7.1(a), duly completed
and executed by the vice president-finance, chief financial officer, treasurer,
assistant treasurer, controller or other financial or senior officer of
Administrative Borrower, together with all schedules required pursuant to the
terms of the Borrowing Base Certificate duly completed (including a schedule of

 

6



--------------------------------------------------------------------------------

all Accounts created, collections received and credit memos issued for the
immediately preceding period); provided, that, unless and until the Inventory
Availability Date (or prior thereto to the extent set forth in the definition of
the Inventory Availability Date), the Borrowing Base Certificate will not
include any of the Eligible Inventory or the other information with respect to
the Inventory provided for in such certificate; and

(e) in addition to the foregoing, in the event that Borrowers shall at any time
request Loans that would cause the aggregate principal amount of the Fixed Asset
Revolving Loans to exceed $8,000,000, Agent shall have received a written
“desktop” appraisal with respect to the Equipment at the expense of Borrowers,
in form, scope and methodology acceptable to Agent and by an appraiser
acceptable to Agent, addressed to Agent and Lenders and upon which Agent and
Lenders are expressly permitted to rely (which appraisal shall not be considered
for purposes of any limitations set forth in Section 7.4(a) hereof), provided,
that, the portion of the fee charged by the appraiser for such appraisal payable
by Borrowers shall be reduced by the percentage of such fee equal to the Pro
Rata Share of Wachovia so long as no Default or Event of Default shall exist or
have occurred .”

8. Payments. Section 6.4(a) is hereby amended deleted in its entirety and
replaced with the following:

“(a) All Obligations shall be payable to the Agent Payment Account as provided
in Section 6.3 or such other place as Agent may designate from time to time.
Subject to the other terms and conditions contained herein, Agent shall apply
payments received or collected from any Borrower or Guarantor or for the account
of any Borrower or Guarantor (including the monetary proceeds of collections or
of realization upon any Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Agent, Lenders and Issuing
Bank from any Borrower or Guarantor; second, to pay interest due in respect of
any Loans (and including any Special Agent Advances) or Letter of Credit
Obligations; third, to pay or prepay principal in respect of Special Agent
Advances; fourth, to pay or prepay principal in respect of the Revolving Loans
and to pay or prepay Obligations then due arising under or pursuant to any Hedge
Agreements of a Borrower or Guarantor with a Bank Product Provider (up to the
amount of any then effective Reserve established in respect of such
Obligations), on a pro rata basis; fifth, to pay or prepay any other Obligations
whether or not then due, in such order and manner as Agent determines or to be
held as cash collateral in connection with any Letter of Credit Obligations (and
in the case of such cash collateral as to any Letter of Credit Obligations in
the amount equal to one hundred five (105%) percent of the amount thereof plus
the amount of any fees and expenses payable in connection therewith through the
end of the latest expiration date of the then outstanding Letters of Credit) or
other contingent Obligations (but not including for this purpose any Obligations
arising under or pursuant to any Bank Products); and sixth, to pay or prepay any
Obligations arising under or pursuant to any Bank Products (other than to the
extent provided for above) on a pro rata basis.”

9. Collateral Reporting. Section 7.1(a)(i) of the Loan Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“(i) (A) so long as the sum of the aggregate principal amount of the Loans plus
the amount of the Letter of Credit Obligations is less than $5,000,000, as soon
as possible after the end of each fiscal month (but in any event within ten
(10) Business Days after the end thereof), on a monthly basis,

(1) a Borrowing Base Certificate setting forth the sales made, collections
received and credits issued, on a rollforward basis and without schedules
otherwise required thereunder, as of the last Business Day of the immediately
preceding period, duly completed and executed by the vice president-finance,
chief financial officer, treasurer, assistant treasurer, controller or other
financial or senior officer of Administrative Borrower,

(2) on and after the Inventory Availability Date, inventory reports by location
and category (and including the amounts of Inventory and the value thereof at
any leased locations and at premises of warehouses, processors or other third
parties),

(3) agings of accounts receivable, and

 

7



--------------------------------------------------------------------------------

(4) agings of accounts payable;

(B) if at any time, the sum of the aggregate principal amount of the Loans plus
the amount of the Letter of Credit Obligations equals or exceeds $5,000,000, but
so long as Excess Availability is at all times equal to or greater than
$15,000,000, as soon as possible after the end of each fiscal month (but in any
event within ten (10) Business Days after the end thereof), on a monthly basis,

(1) a Borrowing Base Certificate setting forth the calculation of the Borrowing
Base as of the last Business Day of the immediately preceding period, duly
completed and executed by the vice president-finance, chief financial officer,
treasurer, assistant treasurer, controller or other financial or senior officer
of Administrative Borrower, together with all schedules required pursuant to the
terms of the Borrowing Base Certificate duly completed (including a schedule of
all Accounts created, collections received and credit memos issued for the
immediately preceding period); provided, that, unless and until the Inventory
Availability Date (or prior thereto to the extent set forth in the definition of
the Inventory Availability Date), the Borrowing Base Certificate will not
include any of the Eligible Inventory or the other information with respect to
the Inventory provided for in such certificate,

(2) on and after the Inventory Availability Date, perpetual inventory reports,

(3) on and after the Inventory Availability Date, inventory reports by location
and category (and including the amounts of Inventory and the value thereof at
any leased locations and at premises of warehouses, processors or other third
parties),

(4) agings of accounts receivable (together with a rollforward from the previous
month’s accounts receivable balance and a reconciliation with the general
ledger), and

(5) agings of accounts payable;

(C) if at any time, the sum of the aggregate principal amount of the Loans plus
the amount of the Letter of Credit Obligations equals or exceeds $5,000,000, and
at any time the Excess Availability is less than $15,000,000, as soon as
possible after the end of each week, on a weekly basis,

(1) a Borrowing Base Certificate setting forth the calculation of the Borrowing
Base as of the last Business Day of the immediately preceding period, duly
completed and executed by the vice president-finance, chief financial officer,
treasurer, assistant treasurer, controller or other financial or senior officer
of Administrative Borrower, together with all schedules required pursuant to the
terms of the Borrowing Base Certificate duly completed (including a schedule of
all Accounts created, collections received and credit memos issued for the
immediately preceding period); provided, that, unless and until the Inventory
Availability Date (or prior thereto to the extent set forth in the definition of
the Inventory Availability Date), the Borrowing Base Certificate will not
include any of the Eligible Inventory or the other information with respect to
the Inventory provided for in such certificate,

(2) on and after the Inventory Availability Date, perpetual inventory reports,

(3) on and after the Inventory Availability Date, inventory reports by location
and category (and including the amounts of Inventory and the value thereof at
any leased locations and at premises of warehouses, processors or other third
parties),

(4) agings of accounts receivable (together with a rollforward from the previous
month’s accounts receivable balance and a reconciliation with the general
ledger), and

(5) agings of accounts payable;”

 

8



--------------------------------------------------------------------------------

10. Access to Premises; Field Exams. Section 7.7 of the Loan Agreement is hereby
amended by deleting the last sentence of such Section in its entirety and
replacing it with the following:

“Agent may conduct two (2) field examinations at Borrowers’ expense with respect
to Borrowers in any twelve (12) month period, or such lesser number as Agent and
Required Lenders may otherwise agree; provided, that, (i) if the Excess
Availability shall at any time during the preceding twelve (12) month period be
less than $15,000,000, Agent may conduct at least three (3) such field
examinations at Borrowers’ expense with respect to Borrowers in such twelve
(12) month period or (ii) at any time a Default or Event of Default exists or
has occurred, Agent may conduct such additional field examinations at Borrowers’
expense with respect to Borrowers in such twelve (12) month period as it may
require.”

11. Indebtedness. Section 9.9(f) of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“(f) Indebtedness of any Foreign Subsidiary arising after the date hereof,
provided, that, (i) as to any such Indebtedness, Borrowers (other than Merix HK
as to its own Indebtedness) shall not be directly or indirectly liable (by
virtue of such Borrower being the primary obligor on, guarantor of, or otherwise
liable in any respect of such Indebtedness), and (ii) any default by a Foreign
Subsidiary in respect of such Indebtedness shall not constitute a default in
respect of any Indebtedness of a Borrower or Guarantor;

12. Loans, Investments, Etc. Section 9.10(h) of the Loan Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“(h) loans by a Borrower or Guarantor to a Foreign Subsidiary (including Merix
HK) after the date hereof (other than the loan by Parent to Merix Cayman Trading
Company Limited after the date hereof provided for in Section 9.10(m) below);
provided, that, (i) the aggregate amount of such loans, together with the then
outstanding principal amount of the Loans to Merix HK hereunder, shall not
exceed the principal amount of $25,000,000 in the aggregate at any time
outstanding, (ii) as of the date of any such loan, the Excess Availability for
each of the immediately preceding ten (10) consecutive days shall have been not
less than $15,000,000 and as of the date of any such loan and after giving
effect thereto, the Excess Availability shall be not less than $15,000,000, and
(iii) as of the date of any such loan, and after giving effect thereto, no
Default or Event of Default shall exist or have occurred;”

13. Sale of Assets, Etc.

(a) Section 9.7(b)(iii)(C) is hereby deleted in its entirety and replaced with
the following:

“(C) to the extent that such Equipment so sold or otherwise disposed of has been
included in any appraisal of Equipment received by Agent, Agent shall have
received the Net Cash Proceeds for application to the Obligations and the Fixed
Asset Availability shall be adjusted to reflect such sale or other disposition,”

(b) Section 9.7(b)(v)(B) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“(B) Agent shall have received all of the Net Cash Proceeds in respect of the
sale of such portion of the Real Property subject to the Mortgage to be received
by Parent, which Net Cash Proceeds shall in no event be less than $4,800,000
multiplied by the then applicable Surplus Real Estate Advance Rate,”

14. Restatement of Term Loans as Revolving Loans.

(a) Each Borrower and Guarantor acknowledges that principal amount of the Term
Loans as of the date hereof are $12,125,000 and all Obligations in respect of
the Term Loans are unconditionally owing by Borrowers to Agent and Lenders as of
the date hereof, without offset, defense or counterclaim of any kind, nature and
description whatsoever.

 

9



--------------------------------------------------------------------------------

(b) Borrowers and Guarantors hereby acknowledge agree that as of the effective
date of Amendment No. 3, the Term Loans in the principal amount of $12,125,000
outstanding as of the effective date of Amendment No. 3 shall (a) be deemed to
constitute Revolving Loans, (b) be repaid, together with interest and other
amounts payable thereunder, in accordance with the terms hereof and (c) be
secured by all of the Collateral. The restatement contained herein shall not, in
any manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, any of the Indebtedness and
other obligations and liabilities of Borrowers or Guarantors evidenced by or
arising under the Loan Agreement and the other Financing Agreements, and the
liens and security interests of Agent securing such Indebtedness and other
obligations and liabilities, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect in
favor of Agent for the benefit of itself and Lenders.

15. Amendment Fee. In consideration of the amendments set forth herein Borrowers
shall on the date hereof, pay to Agent, for its benefit and the benefit of
Lenders, or Agent, at its option, may charge the account of Borrowers maintained
by Agent, a fee in the amount of the $75,000, which fee is fully earned as of
the date hereof and shall constitute part of the Obligations.

16. Representations and Warranties. Each Borrower (including Merix HK) and
Guarantor represents and warrants to Agent and Lenders that the execution,
delivery and performance of this Amendment No. 3 are all within its corporate
powers, have been duly authorized, are not in contravention of law or the terms
of its certificate of incorporation, by laws or other organizational
documentation, or any indenture, agreement or undertaking to which it is a party
or by which it or its property are bound and this Amendment No. 3 constitutes
its legal, valid and binding obligations enforceable in accordance with it
terms.

17. Conditions Precedent. The joinder of Merix HK provided for herein and the
amendments set forth herein shall be effective as of the date of the
satisfaction of each of the following conditions precedent in a manner
satisfactory to Agent:

(a) Agent shall have received an executed original or executed original
counterparts of this Amendment No. 3, duly authorized, executed and delivered by
Existing Borrowers, Guarantors and Merix HK;

(b) Agent shall have received the approvals to the terms and conditions hereto
of all of the Lenders;

(c) Agent shall have received payment of all fees in connection with this
Amendment No. 3;

(d) Agent shall have received, in form and substance reasonably satisfactory to
Agent, a Secretary’s Certificate of Director’s Resolutions, Articles of
Association, By-Laws, Incumbency and Shareholders’ Consent evidencing the
adoption and subsistence of resolutions approving the execution, delivery and
performance by Merix HK of this Amendment No. 3 and the other Financing
Agreements to which Merix HK is a party;

(e) Agent shall have received good standing certificates and certificates of
authority to do business (or their equivalent) from the Secretary of State (or
comparable official) of the jurisdiction of formation of Merix HK and each
jurisdiction where Merix HK conducts business;

(f) Agent shall have received, in form and substance reasonably satisfactory to
Agent, an Information Certificate of Merix HK, duly authorized, executed and
delivered by Merix HK;

(g) Agent shall have received an executed original or executed original
counterparts of a guarantee by Existing Borrowers and Guarantors in favor of
Agent with respect to the Obligations of Merix HK;

(h) Agent shall have received and reviewed lien and judgment searches against
Merix HK in such jurisdictions as Agent shall request, which search results
shall be in form and substance reasonably satisfactory to Agent;

 

10



--------------------------------------------------------------------------------

(i) Agent shall have received, in form and substance satisfactory to Agent, such
opinion letters of counsel to Merix HK and the other Borrowers addressed to
Agent and Lenders with respect to the matters relating to Amendment No. 3, the
other Financing Agreements and such other matters as Agent may reasonably
request; and

(j) Agent shall have received this Amendment No. 3 and each of the other Joinder
Documents and all instruments and documents hereunder and thereunder as duly
authorized, executed and delivered to Agent, in form and substance satisfactory
to Agent.

18. Notices. Notices to Merix HK shall be given in the manner set forth in the
Loan Agreement.

19. General.

(a) Effect of this Amendment. This Amendment No. 3 and the instruments and
agreements delivered pursuant hereto represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written Except as expressly provided herein, no other changes or
modifications to the Financing Agreements are intended or implied, and in all
other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent that any provision of the Loan Agreement or any of the other Financing
Agreements are inconsistent with the provisions of this Amendment No. 3, the
provisions of this Amendment No. 3 shall control.

(b) Governing Law. The validity, interpretation and enforcement of this
Amendment No. 3 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

(c) Binding Effect. This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(d) Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

(e) Further Assurances. Borrowers (including Merix HK) and Guarantors shall
execute and deliver such additional documents and take such additional action as
may be requested by Agent to effectuate the provisions and purposes of this
Amendment No. 3.

(f) Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.

(g) Counterparts, etc. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment No. 3 by telefacsimile or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 3. Any party delivering an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 3 but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment No. 3.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

EXISTING BORROWERS

MERIX CORPORATION

By:  

/s/ Kelly E. Lang

Title:   VP and CFO MERIX SAN JOSE, INC. By:  

/s/ Stephen M. Going

Title:   Secretary NEW BORROWER MERIX ASIA LIMITED By:  

/s/ Dan Olson

Title:   President GUARANTORS MERIX NEVADA, INC. By:  

/s/ Stephen M. Going

Title:   Secretary MERIX ASIA, INC. By:  

/s/ Stephen M. Going

Title:   Secretary DATA CIRCUIT HOLDINGS, INC. By:  

/s/ Stephen M. Going

Title:   Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT

WACHOVIA CAPITAL FINANCE CORPORATION

(WESTERN), as Agent

By:  

/s/ Gary Whitaker

Title:   Director LENDERS

WACHOVIA CAPITAL FINANCE CORPORATION

(WESTERN)

By:  

/s/ Gary Whitaker

Title:   Director BANK OF AMERICA, N.A. By:  

/s/ Steve Sharp

Title:   Vice President